DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 5/11/2021.  

Claims
Claims 1-4, 9, 10, 12-15, 19, and 20 have been amended. 
Claim 21 has been newly added.
Claims 1-21 are currently pending in the application. 

Response to Arguments

102
In regards to the applicant’s arguments with respect to Van OS not disclosing "automatically generating, by the at least one processor, a remittance function in response to the amount of money being recognized in the message, the generating including automatically displaying a UI of the remittance function in the chatroom UI without receiving a request for calling the UI of the remittance function form the first user, such that the remittance function is generated immediately", the examiner respectfully disagrees.  Specifically the applicant argues that the user in Van OS must first click a link associated with an amount of money in order to display the payment transfer user interface.

The examiner has considered all of the applicant’s arguments but maintains the 102 rejection.  

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


Claims 1-6, 8-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as disclosed by US 20180335928 A1 to Van OS.

Per claims 1, 11, and 12, Van OS discloses a method comprising:
an electronic device (e.g. electronic device) comprising at least one processor (e.g. processors) configured to execute computer-readable instructions stored in a memory (e.g. non-transitory computer-readable storage medium storing one or more programs) (Section [0007]);
generating, by the at least one processor, a user interface (UI) associated with a chatroom of a messenger application (e.g. messaging application) of a messenger service, the chatroom including a first user (e.g. user of the device) and a second user (e.g. message participant) (Section [0354]-[0357] and Fig. 8A);
receiving, by the at least one processor, a message (e.g. message object) input by the first user into a message input box of the chatroom UI (Section [0358] and Fig. 8B);
analyzing, by the at least one processor, content of the input message (e.g. an analysis of the contents (e.g., the text) of message object 820 is performed) in the message input box (Section [0358] and Fig. 8B);
recognizing, by the at least one processor, an amount of money (e.g. payment amount) included in the message based on results of the analysis (Section [0359]-[0361] and Fig. 8B);
automatically generating, by the at least one processor, a remittance function in response to the amount of money being recognized in the message (e.g. determination that the message relates to a payment), the generating including automatically displaying a UI of the remittance function (e.g. pay amount button) in the chatroom UI without receiving a request for calling the UI of the remittance function from the first user, such that the remittance function is generated immediately (e.g. electronic device 800 displays (e.g., over a portion of virtual keyboard 812, between virtual keyboard 812 and compose bar 814) a suggestions bar 824 that includes a pay amount button 826 that includes a selectable indication (e.g., "$28") of the payment amount. In FIG. 8B, in addition to pay amount button 826, suggestions bar 824 includes a pay button 828 (e.g., showing "PAY") that does not include an indication of the payment amount but includes an indication that the button is for proceeding with a payment (or, alternatively, proceeding with a payment request) (Section [0362] and Fig. 8B);
processing, by the at least one processor, a remittance transaction (e.g. payment) to the second user in the chatroom as a remittance target with respect to the amount of money (e.g. payment amount) in response to a remittance request through the UI of the remittance function (e.g. pay amount button) from the first user on the UI of the remittance function (Section [0320]-[0321] and [0384]-[0389] and Section [0657]).

Per claims 2 and 13, Van OS discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
wherein the recognizing comprises recognizing the amount of money by recognizing context in the content of the message being input into the message input box of the chatroom UI (e.g. In some embodiments, the determination that the contents of a message relates to a payment (or, alternatively, relates to a request for a payment) is made based at least in part on an indication of an amount (e.g., "$28") of the payment included in the message and a more detailed analysis of the text of the message (and, optionally, one or more previous or subsequent 

Per claims 3 and 14, Van OS discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
wherein the recognizing comprises recognizing the amount of money by recognizing a remittance function trigger in the content of the message being input into the message input box of the chatroom UI, the remittance function trigger including a specific sign or keyword indicating a currency unit in the message (e.g. In some embodiments, the determination that the contents of a message relates to a payment (or, alternatively, relates to a request for a payment) is made based at least in part on an indication of an amount (e.g., "$28") of the payment included in the message and a more detailed analysis of the text of the message (and, optionally, one or more previous or subsequent messages) using language processing and interpretation techniques to decipher an intent of the message (and, optionally, one or more previous or subsequent messages) (Section [0359]-[0361] and Fig. 8B).

Per claims 4 and 15, Van OS discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
displaying a UI for a remitting transaction in the chatroom UI, the remitting transaction to transfer the amount of money to the remittance target (e.g. send button) (Section [0367]-[0369] and Fig. 8E);
displaying a UI for a remittance requesting transaction in the chatroom UI, the remittance requesting transaction requesting the amount of money from the remittance target (e.g. request button) (Section [0369] and Fig. 8E).

Per claims 5 and 16, Van OS discloses all of the limitations of claims 4 and 15 above.  Van OS further discloses:
the chatroom is a group chatroom (e.g. messaging application) and includes a plurality of users, the plurality of users including at least the first user (e.g. user of the device) and the second user (e.g. message participant) (Section [0355]);
the generating comprises displaying a user list (e.g. contact list) associated with the first user (e.g. user account) on the messenger application (e.g. messaging application), the user list used to select at least one user (e.g. message participant) of the plurality of users in the chatroom as the remittance target (Section [0210] and [0355]).

	
Per claims 6 and 17, Van OS discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
specifying the second user (e.g. message participant) in the chatroom as the remittance target, the chatroom being an individual chatroom including the first user (e.g. user of the device) and the second user (e.g. message participant) (Section [0355]);
processing a remitting transaction (e.g. payment transaction) to transfer the amount of money (e.g. payment amount) to the specified remittance target (e.g. message participant), or a remittance requesting transaction (e.g. payment request) to request the amount of money form the specified remittance target (e.g. message participant) (Section [0384]-[0390]).

Per claims 8 and 19, Van OS discloses all of the limitations of claims 1 and 12 above.  Van OS further discloses:
receiving, by the at least one processor, a selection by the first user (e.g. user activation) of a specific message (e.g. message object) from among a plurality of messages included in the chatroom (Section [0366] and Fig. 8D);
generating, by the at least one processor, the remittance function (e.g. payment transfer user interface) in the chatroom in response to the selected message including a number (e.g. payment amount) (Section [0366]-[0367] and Fig. 8E);
processing, by the at least one processor, a remittance transaction (e.g. payment transaction) to a user who sent the selected message as the remittance target with respect to an amount of money (e.g. payment amount) corresponding to the number included in the selected message in response to a remittance request from the first user (Section [0384]-[0390]).

Per claims 9 and 20, Van OS discloses all of the limitations of claims 8 and 19 above.  Van OS further discloses:
hyperlinking, by the at least one processor, the number included in the selected message, the hyperlinking including recognizing the hyperlinked number as the amount of money to be remitted (e.g. In some embodiments, while displaying message conversation 808, electronic device 800 detects (e.g., via the touchscreen) user activation of marking 822 of the payment amount (e.g., the underlined "$28") included in message object 820. For example, as shown in FIG. 8D, the user activation is a tap gesture 801 of marking 822 of the payment amount (e.g., the underlined "$28") included in message object 820) (Section [0366] and Fig. 8D).

Per claim 10, Van OS discloses all of the limitations of claim 1.  Van OS further discloses:
receiving, by the at least one processor, a selection by the first user (e.g. user activation) of a specific message (e.g. message object) from among a plurality of messages included in the chatroom (Section [0366] and Fig. 8D);
generating, by the at least one processor, the remittance function (e.g. payment transfer user interface) in the chatroom UI based on the selected message (e.g. message object) (Section [0366]-[0367] and Fig. 8E);
processing, by the at least one processor, a remittance transaction (e.g. payment transaction) to a user who sent the selected message as the remittance target in response to a remittance request from the first user (Section [0384]-[0390]).


Per claim 21, Van OS discloses all of the limitations of claim 1.  Van OS further discloses:
wherein the processing includes: transmitting, in response to a request from the second user for exchanging a value corresponding to the remittance transaction to real currency, the value corresponding to the remittance transaction to an external financial institution (e.g. payment server) associated with the second user using an account (e.g. payment account) associated with the messenger service established with the external financial institution associated with the second user on a private network associated with the external financial institution, the transmitted remittance transaction being encrypted (e.g. encrypted message or a 


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS, as applied to claims 1 and 12 above, in further view of US 10423948 B1 (“Wilson”).

Per claims 7 and 18, although Van OS discloses a messaging application that allows the chat participants to send/request money from one another, Van OS does not specifically disclose receiving a selection of at least one user of a plurality of users in the chatroom as the remittance target, the chatroom being a group chatroom and including at least three users; processing a remitting transaction to transfer the amount of money to the selected remittance target, or a remittance requesting transaction to request the amount of money form the selected remittance target.  However Wilson, in analogous art of messaging application payments, discloses:
receiving a selection of at least one user of a plurality of users in the chatroom as the remittance target, the chatroom being a group chatroom and including at least three users (When making the payment suggestion, the payment-service-system server can request that Pedro, who needs reimbursement, select participants from the group message to send payment requests to) (Column 24, Ln 42 – Column 25, Ln 60 and Figs. 6-8);
processing a remitting transaction to transfer the amount of money to the selected remittance target, or a remittance requesting transaction (e.g. payment request) to request the amount of money form the selected remittance target (Column 24, Ln 42 – Column 25, Ln 60 and Figs. 6-8).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the messaging application payment process of Van OS to
include more than two chat participants and allow the user to select which participants for the payment transaction, as taught by Wilson, in order to provide convenience to the user by allowing them to chat with multiple people in a single chat window.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685